Citation Nr: 0805636	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for bilateral tinnitus, to include consideration of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Togus, Maine Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, as a matter of law, entitlement to 
separate 10 percent ratings for each ear for bilateral 
tinnitus.

In a September 2004 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned a 10 percent 
rating, effective July 6, 2004.

For reasons explained below, the issue of entitlement to a 
disability rating in excess of 10 percent for bilateral 
tinnitus, to include consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent disability rating, which is the maximum 
schedular rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent schedular evaluation for each ear.  
The RO denied the veteran's request because, under Diagnostic 
Code 6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single schedular disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Separate schedular 10 percent disability ratings for 
bilateral tinnitus are denied.

REMAND

The Board has determined that consideration of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) for bilateral 
tinnitus appears to be reasonably raised by the record as a 
remaining matter in this appeal.

The veteran was afforded a VA audiological examination in 
July 2006.  The report of this examination has been 
associated with the claims folder; however, the examination 
report was not accompanied by a waiver of initial RO review.  
See 38 C.F.R. § 20.1304 (2007).  VA regulations state that 
any pertinent evidence submitted by or on behalf of the 
veteran without a waiver of initial RO consideration must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case.  See id.

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In this case, service connection has already 
been granted, but the veteran was not provided notice of the 
type of evidence needed to establish a disability rating and 
effective date.  Id.  On remand, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him not only about the 
requirements for establishing his entitlement to an increased 
rating (to include extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1)), but also concerning the downstream 
issue pertaining to the effective dates for the award of 
benefits, including an explanation as to the type of evidence 
that is needed to establish an effective date.





Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Readjudicate the claim on appeal, 
to include consideration of an extra-
schedular rating under 38 C.F.R. § 
3.321(b)(1), in light of the additional 
evidence obtained.  If the benefit 
sought on appeal remains denied, then 
the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case.  The veteran and 
his representative should then be given 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


